Citation Nr: 1415360	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left hip disability, including degenerative joint disease (DJD). 

2. Entitlement to service connection for left ankle disability, including arthritis.  

3. Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  In that decision, the RO granted the Veteran's petition to reopen the claim of service connection for a back disability, but denied the claim on the merits.  The RO also denied entitlement to service connection for a left hip disability and arthritis of the left foot.

The Veteran testified before the undersigned at a February 2012 hearing (Travel Board hearing) in Salt Lake City, Utah.  A transcript of the hearing has been associated with this claims folder.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The underlying issue of entitlement to service connection for a back disability and the issues of entitlement to service connection for left hip and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In May 1991, the RO denied service connection for a back disability.  The veteran was notified of the denial the following month and did not appeal.  

2.  Evidence received since the May 1991 rating decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying service connection for a back disability is final.  38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received since the May 1991 rating decision is new and material and sufficient to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for a back disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The originating agency denied service connection for a back disability in May 1991 because the disability did not have its onset in service and was not otherwise incurred or aggravated in service.  It was explained that service treatment records (STRs) were entirely negative with respect to any back complaints, and there was no record of any diagnosis of a back disability available.  Additionally, the Veteran failed to report to his scheduled VA examination.  The Veteran did not file an appeal within one year of being notified and the decision is final.  38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Pertinent new evidence received since the May 1991 denial includes a May 2011 VA examination, a December 2011 and January 2012 private treatment record, and the Veteran's testimony during the February 2012 Board hearing.  This evidence includes a diagnosis and treatment of a back disability, the Veteran's claim of back pain in the years since he injured his back during jumps as a paratrooper in service.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that a current back disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed back disability.  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.


REMAND

The Veteran contends that he has developed DJD of the left hip, arthritis of the left ankle, and a back disability as a result of service.

The Veteran's STRs are silent for complaints for or treatment of any of the claimed disabilities.  Upon VA examination in May 2011, it was concluded that the Veteran's diagnosed DJD of the left hip, arthritis of the left ankle, and thoracolumbar strain were not related to active duty.

In February 2012, the Veteran provided VA with a January 2012 private treatment record from Utah Pain Specialists noting his back and left hip pain with subsequent treatment, to include a thoracic epidural steroid injection.  The treating physician provided an opinion relating the Veteran's pain to his military service as a paratrooper.  At the same time, the Veteran also provided a December 2011 typed letter by a physician at the Collins Foot and Ankle Clinic, who related the Veteran's arthritis of the left ankle to his military duties of paratrooping.  

The May 2011 VA examiner has not reviewed the Veteran's lay statements from the February 2012 hearing or the private treatment records at the Collins Foot and Ankle Clinic and Utah Pain Specialists.   

At the Veteran's February 2012 hearing, he testified that he has received private treatment for his left hip, left foot, and back disabilities, on at least three to four separate occasions, by physicians at the Collins Foot and Ankle Clinic and Utah Pain Specialists.  However, as the claims file only includes a portion of the records from both facilities, any additional records from such facilities should be obtained.  

Additionally, the Veteran testified that he has been treated by chiropractors for his orthopedic problems.  However, a review of the claims file has determined that these documents are not of record.  Accordingly, the RO should obtain any additional private treatment records identified by the Veteran, as they may be pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Upon obtaining an appropriate release from the Veteran, request his treatment records from Utah Pain Specialists and Collins Foot and Ankle Clinic in Salt Lake City, Utah, for the period June 1, 1990 to the present.  

Specifically inform the Veteran that the Board seeks any outstanding records by Dr. Arun Rajagopal at Utah Pain Specialists and Dr. Tyler Collins at Collins Foot and Ankle Clinic evidencing evaluation or treatment of any of the Veteran's claimed disabilities (as referenced at the February 2012 hearing).  Additionally, the Board seeks any private treatment records from chiropractors who treated the Veteran beginning in or around 1990 to the present (as referenced at the May 2011 VA examination and February 2012 hearing).

2. After all available records have been associated with 
the claims file; forward the Veteran's claims file to the examiner who conducted the VA examination in May 2011 and request that he provide an addendum addressing any relevant newly-associated private treatment records and the Veteran's lay statements, including records by Dr. Collins and Dr. Rajapugol that were associated with the claims file after the May 2011 VA examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any left hip, left ankle and/or back disability had its clinical onset during active service or is otherwise related to service, specifically to include his multiple parachute jumps with hard landings.   If not, the examiner should indicate whether or not degenerative joint disease of the left hip, left ankle and/or back was manifested within the first post service year.  The examiner should consider the Veteran's lay statements regarding his in-service and post-service symptoms, as addressed at his February 2012 hearing.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

If the examiner, who performed the May 2011 VA examination, is not available, refer the claims file to another examiner to address the Board's inquiry and, if deemed necessary by that examiner, schedule the Veteran for another appropriate examination.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After completion of the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


